Citation Nr: 1609706	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-26 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis, status post partial meniscectomy, with limitation of motion.  

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis, status post partial meniscectomy, with instability.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jimmy R. Lakey, Attorney at Law


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previous remanded for additional development in September 2013.  

The issues of entitlement to extraschedular ratings for the left knee disabilities and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's left knee osteoarthritis is manifested by painful motion and flexion limited to 100 degrees at worst.

2.  The Veteran's left knee osteoarthritis is manifested by slight instability with no indications of moderate instability.  


CONCLUSION OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for left knee osteoarthritis based on limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

2.  The criteria for a schedular rating in excess of 10 percent for left knee osteoarthritis based on instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in January 2008 and November 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 
	
Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal in May 2008 and May 2013 that are adequate for rating purposes.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below will focus on the most salient and relevant evidence and on what that evidence shows, or does not show, relevant to the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the veteran).

The terms mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

The Veteran was granted service connection for left knee osteoarthritis, status post partial meniscectomy, with limitation of motion under Diagnostic Codes 5259-5010, and a separate rating for instability under Diagnostic Codes 5259-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  In this case, Diagnostic Code 5010 pertains to traumatic arthritis, Diagnostic Code 5259 pertains to symptomatic removal of semilunar cartilage, and Diagnostic Code 5257 pertains to instability.  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

A claimant who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same knee if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees. A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015). 

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A November 2007 VA treatment record shows that the Veteran reported left knee pain that had been getting worse over the past three to four months.  The Veteran reported that he felt fine over the past two years until the knee started hurting recently without a recent injury.  The medical personnel noted that the Veteran's left knee had slightly limited range of motion secondary to pain.  No effusion was noted but tenderness along the medial joint line was present.  No crepitus was noted.  

A December 2007 VA treatment record shows that the Veteran reported that he requested a cane for weakness, numbness, pain, and falling due to his left knee disability.  

A May 2008 VA examination report shows that an MRI revealed irregularity in the free edge of the body and posterior horn of the medial meniscus, which was suspicious for a recurrent tear affecting the left knee.  Physical examination showed that the Veteran got in and out of a chair rather quickly and on and off the examination table fairly quickly but that he walked with a distinct antalgic gait, leaning heavy on a cane with his left hand.  Range of motion was noted 0 to 130 degrees for flexion.  No effusion was noted but pain was reproducible on the McMurray's test but the examiner was unable to get a clunk or snap.  The ligaments were noted to be intact.  There was no anterior drawer sign, no patellar sign, and no other abnormalities were noted.  Repetitive use testing showed no further loss of motion due to pain, weakness, fatigue, or incoordination.  The Veteran was diagnosed with a tear of the medial meniscus two times with a possible third tear.  

A May 2013 VA examination report shows that the Veteran reported that he had increased pain of the left knee related to activity level.  He also reported that his left knee occasionally gave out and he would fall.  The Veteran reported flare ups caused increased pain and lasted several hours before subsiding.  Left knee range of motion was noted to 100 degrees with pain noted at 70 degrees for forward flexion.  Left knee extension was noted to 0 degrees with no objective evidence of painful motion.  Repetitive use testing was not able to be performed.  Functional loss was described as pain on movement with tenderness or pain to palpation for the joint line.  Muscle strength flexion was 5/5 and extension was 4/5.  Joint stability testing was noted as normal.  The examiner noted that there was no patellar subluxation or dislocations.  The examiner did report that the Veteran had a meniscal condition consisting of a meniscal tear with a meniscectomy with residuals of sensations of instability and chronic pain.  The examiner noted that the Veteran did have a residual scar from his prior meniscectomy that was not painful or unstable, or in a total area of all related scars greater than 39 square centimeters.  The examiner also noted that the Veteran used a cane constantly.  The examiner finally remarked that the Veteran's left knee disability would impact his ability to work.  

After a review of the evidence of record the Board finds that ratings in excess of 10 percent for left knee limited flexion and in excess of 10 percent for left knee instability are not warranted.  

Addressing limited motion, the Board notes that the evidence shows that the Veteran's left knee extension has been consistently shown to be 0 degrees; therefore a compensable rating under Diagnostic Code 5261 is not warranted.  With regards to flexion, the evidence shows that the Veteran has been able to achieve flexion to 100 degrees, with pain noted at 70 degrees, which again is a non-compensable limitation; therefore an increased rating under Diagnostic Code 5260 is not warranted.  

The Board finds that no more than a 10 percent rating is warranted for the Veteran's arthritis with limitation of motion due to X-ray evidence of arthritis with a noncompensable limitation of motion.  With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Codes 5010 and 5003 for arthritis, the Board concludes that he is not.  Under Diagnostic Codes 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  Accordingly, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent rating under that diagnostic code.  That remains the highest rating warranted even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Addressing left knee instability, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for left knee instability.  There is no indication that the Veteran has left knee instability that is moderate in nature.  While the Veteran has reported a sensation of instability and of experiencing falls, both the May 2008 and May 2013 VA examiners clinically noted that left knee joint stability testing was normal.  Therefore, the Board finds that the Veteran's left knee instability is no more than slight, and a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a , Diagnostic Codes 5259-5257 (2015).  Additionally, the Board notes that the Veteran's rating for joint instability encompasses the removal of his semilunar cartilage due to a meniscectomy that in turn has resulted in slight joint instability.  Therefore, the Board finds that an additional separate rating based upon Diagnostic Code 5259 is not warranted as that would result in pyramiding which is prohibited by 38 C.F.R. § 4.14 (2015).

Consideration of other diagnostic codes for rating a knee disability, such as Diagnostic Codes 5256, 5258, 5262, and 5263, is inappropriate as the Veteran's left knee disability does not include the pathology required in the criteria for those Diagnostic Codes of ankylosis, dislocation of the semilunar cartilage, tibia or fibula impairments, or genu recurvatum.  38 C.F.R. § 4.71a (2015).

The Board has also considered whether a separate rating is warranted for the Veteran's left knee residual surgical scars.  However, the May 2013 VA examiner specifically noted that the Veteran did not have any painful or unstable scars, or scars that were of a total area greater than 39 square centimeters.  Also, the Board notes that the Veteran has never reported any symptoms concerning his left knee surgical scars.  Therefore, a separate compensable rating is not warranted for the Veteran's left knee residual surgical scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).

The Board has considered the Veteran's lay statements regarding instability, but finds that the objective medical evidence at the VA examinations that found no instability is more persuasive because of the testing conducted by the examiners and their greater medical training and expertise.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate schedular ratings.  Therefore, the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a schedular rating in excess of 10 percent for left knee osteoarthritis, status post partial meniscectomy, with limitation of motion, is denied

Entitlement to a schedular rating in excess of 10 percent for left knee osteoarthritis, status post partial meniscectomy, with instability, is denied.  


REMAND

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)  (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

A TDIU claim may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  In making that determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2015).

The Veteran has asserted that left knee disability has caused him to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Veteran has reported that he is a high school graduate and last worked in construction in October 2007.  He has reported that he has been unable to secure employment due to his knee condition which caused him to miss days due to pain or doctors' appointments.  Additionally, a May 2008 statement submitted by his prior employer noted that he was not able to perform work due to his disability.  

The Veteran is in receipt of two 10 percent ratings for his left knee disability and he is not service-connected for any other disability.  His combined rating is 20 percent.  Accordingly, he does not meet the percentage criteria for a TDIU rating.  38 C.F.R. § 4.16(a) (2015).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  Therefore, the Board finds that a remand is required in order to request an opinion as to whether the Veteran's service-connected disabilities cause him to be unemployable.

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but a determination for the adjudicator.  Nevertheless, the Board finds that the Veteran should be provided an examination that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include employability during the appeal.  38 C.F.R. § 4.16 (2015); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013);  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the impact of the service-connected left knee disabilities on average impairment of earning capacity and employability.  The claims folder, to include Social Security Administrative records, must be made available for review and the examiner must note that review in the report.  The examiner is requested to describe the Veteran's employment and educational history.  The examiner should provide a full description of the effects of the knee disabilities on daily activities and employment, as well as functional impairment caused solely by the Veteran's service connected disabilities relative to the ability to obtain and maintain substantially gainful employment, taking into consideration his level of education, special training, and previous work experience.  

Neither age nor any impairment caused by nonservice-connected disabilities should be discussed or mentioned.  

All opinions expressed should be accompanied by supporting rationales.

2.  After the above development has been completed, refer the case to the Director of Compensation and Pension Service for consideration of entitlement to an extraschedular rating or ratings and a TDIU pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) (2015), respectively.

3.  Then, readjudicate the claims of entitlement to extraschedular rating(s) and TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


